Hamilton App. No. C-060760. This cause is pending before the court as an appeal from the Court of Appeals for Hamilton County. Upon consideration of appellants Medco’s and Merck’s motion to consolidate 2006-2006, State ex rel. Bd. of State Teachers Retirement Sys. of Ohio v. Davis, 2006-2169, Bd. of State Teachers Retirement Sys. of Ohio v. Medco Health Solutions, Inc., 2006-2170, Bd. of State Teachers Retirement Sys. of Ohio v. Medco Health Solutions, Inc., 2006-2171, Bd. of State Teachers Retirement Sys. of Ohio v. Medco Health Solutions, Inc., 2006-2172, State ex rel. Bd. of State Teachers Retirement Sys. of Ohio v. Davis, and 2006-2173, State ex rel. Bd. of State Teachers Retirement Sys. of Ohio v. Davis,
It is ordered by the court that the motion is granted in part, and 2006-2006, 2006-2172, and 2006-2173 are consolidated.
It is further ordered that the parties shall combine the briefing of 2006-2006, 2006-2172, and 2006-2173 and file one brief for each permitted under S.Ct.Prac.R. VI; the parties shall file an original brief in each case and 18 copies of the brief; and the parties shall otherwise comply with the requirements of S.Ct.Prac.R. VI.